Title: To Thomas Jefferson from Robert Were Fox, 7 September 1793
From: Fox, Robert Were
To: Jefferson, Thomas


Falmouth, 7 Sep. 1793. Since his last, the principal occurrence affecting American shipping is the capture by a Liverpool privateer of the sloop Aurora bound from New York to Le Havre with a cargo of coffee, pearl ash, etc. He sees not the least pretense for the detention of this cargo and concludes that it will be returned with damages. At the request of the captors, the English government has taken the cargo of flour, beef, pork, sugar, and staves carried by the American ship Portland, Captain Robinson, and the Victualing Board has asked Robinson to submit his demand for the cargo, including freight and charges. The gentleman in London acting for the owner does not appear inclined to compromise and will consult the minister there on how to act. He has secured the release of some impressed American seamen upon proper application and expects this will be the case in the future.
